Citation Nr: 1202406	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps, including two combat tours-of-duty in Iraq, from June 2001 to June 2005.  

This appeal comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, that denied entitlement to service connection for the residuals of traumatic brain injury (TBI).  

The  issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA claiming that he now suffers from the residuals of traumatic brain injury (TBI) that was incurred while he was on active duty in the Marine Corps.  The record indicates that the appellant served two tours-of-duty in Iraq where he may have been exposed to explosions, land mines, and improvised explosive devises.  The appellant has insinuated that as a result of his service around these devices, he was repeatedly exposed to instances where he could have suffered from traumatic brain injury or shock waves that injured his brain.  Also, while serving on active duty, he was also kicked in the head by another Marine while playing football.  

A review of the appellant's service record indicates that for service in Iraq, he was awarded the Combat Action Ribbon along with the Navy and Marine Corps Achievement Medal.  The record further suggests that the appellant experiences some occasional blurred vision, headaches, and a lack of concentration.  While the appellant underwent a VA TBI Examination in July 2009 in conjunction with his complaints, a further review of the examination indicates that none, repeat none, of the appellant's records were reviewed prior to examining the appellant.  Moreover, the statements made by the examiner appear to be contradictory on their face.  That is, in one instance, the examiner acknowledged inservice incidents that may have produced TBI but further in the examination report, the examiner wrote that there were no inservice incidents that could have produced TBI.  In another place on the examination report, the examiner listed the manifestations and symptoms that could be produced by TBI but then the examiner failed to document whether the appellant was suffering from any of those symptoms.  

The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Upon reviewing the evidence of record, it is the determination of the Board that it is necessary to remand the matter involving the Veteran's claim for service connection for the residuals of traumatic brain injury.  A new examination is in order to determine whether the Veteran has any disorders or disabilities that related to active service that might be related to TBI experienced either in Iraq or while the appellant was on active duty in CONUS.  The evidence of record does not clearly establish whether the Veteran has any conditions that are based on an organic disorder, as opposed to conditions that are symptoms and not based on an organic disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone without a diagnosed or identifiable underlying malady cannot constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Even if there was no question as to the validity of the TBI Examination that was performed in July 2009, the Board would note the following.  A review of the appellant's VA medical treatment records indicates that on numerous occasions the appellant has been diagnosed as suffering from TBI.  Although the records show the diagnosis, because the examiner who performed the July 2009 examination did not review the appellant's records prior to the examination, the July 2009 examination report is negative or silent for any comments or discussion of the previous TBI diagnoses.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Because there is a lack of discussion contained in the examination report, and since there appears to be information in the report that is contradictory on its face, the Board finds that the examination results are inadequate for ratings purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that another, more detailed, examination is accomplished and definitive opinions obtained. 

As an aside, the Board also notes that the VA regulations regarding the handling of traumatic brain injury claims were revised in September 2008.  38 C.F.R § 4.124a (2009); 73 Fed. Reg. 54693 -54708 (Sept. 23, 2008).  In October 2008, VA also revised the traumatic brain injury examination guidelines.  In light of the issue on appeal, and because it is unclear whether the claim has been processed in accordance with these relatively new guidelines, the claim must be returned to the RO/AMC to ensure that all proper notice and processing actions have occurred with respect to this claim prior to the Board making a determination on the issue now before it.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  The RO/AMC should ensure that all notice and development action has been accomplished in accordance with VBA Fast Letter 08-34, VBA Fast Letter 08-36, and VBA Training Letter 09-01.  Copies of all correspondence should be included in the claims folder review.  

2.  The RO/AMC should contact the appellant and ask that he identify all sources of any kinds of treatment, to include treatment received for headaches, neurological deficits, memory problems, etcetera, since his release from active duty, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder, to include paper copies of all of the appellant's VA treatment records (CAPRI and electronic records).  If requests for any private or non-VA government treatment records are not successful, the RO/AMC should inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The RO/AMC should contact the appellant and ask that he provide a detailed statement concerning his service in Iraq, to include specifically any incidents that he may have experienced where he would have been subjected to a blast or shock waves resulting from any type of explosion.  The appellant should be further asked to describe any type of disability that he now suffers therefrom, such as headaches, blurred vision, memory problems, neurological deficits, etcetera, that he believes are the result of his traumatic brain injury.  The information received from the appellant should be included in the claims folder for review.  

4.  The AMC/RO should schedule the appellant for a VA traumatic brain injury (TBI) examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury (to include blurred vision, headaches, etcetera) sustained in service while he was in Iraq or while on active duty in CONUS.  The examination should be accomplished by a physician who has not previously examined the appellant.  The claims file must be reviewed by the examiner and the report should note that review. 

The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to any explosive incident or any incident in which the appellant may have suffered injury to the brain (including playing football while on active duty).  The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any claimed impairment is related to the head injury in service.  The examiner's attention is directed to the service treatment records, post-service medical records, and the statements made by the appellant.  A complete rationale for all conclusions must be included in the report provided. 

The examiner should use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss this combat Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given, and must include a discussion of the previously given diagnoses of "TBI" by VA personnel.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



